McNULTY, Judge.
The sole question in this case is whether the mandate of the United States Supreme Court in United States v. Wade,1 relating to a lineup identification as it may affect the in-court identification, is applicable. The lineup herein occurred on the twentieth day of February, 1967 and the decision in Wade, supra, was handed down on June 12, 1967. The trial hereof occurred thereafter. Under the chronology above, the case is controlled by Stovall v. Denno,2 decided on the same day as Wade, in which the United States Supreme Court expressly held that Wade affects “ * * * only * * * cases which involve confrontations for identification purposes conducted in the absence of counsel after this date".3 [Italics supplied] See also, Hatten v. State.4
Accordingly, Wade is inapplicable to this case and the judgment and sentence appealed from must be, and it is hereby, affirmed.
Affirmed.
PIERCE, Acting C. J., and MANN, J., concur.

. (1967), 388 U.S. 218, 87 S.Ct. 1926, 18 D.Ed.2d 1149.


. (1967), 388 U.S. 293, 87 S.Ct. 1987, 18 L.Ed.2d 1199.


. Id. at 388 U.S. 296, 87 S.Ct. 1969, 18 L.Ed.2d 1203.


. (Fla.App.4th 1969), 217 So.2d 594.